 



EXHIBIT 10.55
February 24, 2006
Aventis Pharmaceuticals Inc.
300 Somerset Corporate Blvd.
Bridgewater, New Jersey 08807

Re:   Registration Rights Agreement dated as of June 20, 2001, by and among
Introgen Therapeutics, Inc. (“Introgen”), Aventis Pharmaceuticals Inc.
(“Aventis”) and Rhône-Poulenc Rorer International (Holdings), Inc. (the
“Registration Rights Agreement”)

Gentlemen:
This letter sets forth our agreement with respect to Introgen’s obligations
under Section 4.1(a) of the Registration Rights Agreement in connection with the
registration of 4,322,369 shares (the “Shares”) of Common Stock of Introgen held
by Aventis pursuant to a Registration Statement on Form S-3 (Registration
No. 333-129687) (the “Registration Statement”) as requested by Aventis under the
Registration Rights Agreement. Defined terms used herein but not otherwise
defined shall have the meaning given such terms in the Registration Rights
Agreement. In connection with the registration of the Shares, Introgen is
required to keep the Registration Statement effective for a period of ninety
(90) days or any lesser period of time in the event the distribution described
in the Registration Statement has been fully completed. After such ninety
(90) day period has expired and in the event Aventis still owns any of the
Shares, Introgen shall use its commercially reasonable efforts to keep the
Registration Statement effective until the earlier of (i) the first anniversary
of the date that the Registration Statement becomes effective and (ii) the date
that Aventis no longer owns any of the Shares. In consideration of the
foregoing, during the time that the Registration Statement is effective, Aventis
agrees that it shall notify Introgen in writing (i) within 10 business days of
the end of each calendar quarter, the number of Shares sold by Aventis during
such calendar quarter and (ii) within 10 business days of the date that it no
longer owns any of the Shares. Except as amended by this letter agreement, all
provisions of the Registration Rights Agreement shall remain in full force and
effect. This letter agreement shall be governed in all respects by and in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. This letter agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and all of
which together shall constitute one and the same instrument.
Please acknowledge your agreement with the foregoing by executing this letter
agreement below.

            Sincerely,

INTROGEN THERAPEUTICS, INC.
      By:   /s/ David G. Nance         David G. Nance, Chief Executive Officer 
           

Agreed and acknowledged:
AVENTIS PHARMACEUTICALS INC.

              By:  
/s/ Joseph F. Haggerty
  By:   /s/ Gregory Irace    
 
        Name:  
Joseph F. Haggerty
  Name:   Gregory Irace    
 
        Title:  
Vice President and General Counsel
  Title:   Chief Financial Officer    
 
       

